Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamada (US 2018/0290881).
Regarding independent claims 1, 14, and 17, Yamada discloses A non-resonant microelectromechanical systems (Fig. 2: 30 – MEMS; para. 41 – non-resonant) scanning device (Title - scanning), comprising (i.e., open language for the claim, MPEP 2111.03): 
a mirror device (310 - mirror); 
a torsional beam structure (as defined by the following limitations) comprising (i.e., open language for the torsional beam structure) a first torsional beam extending outward (330A – torsion beam) from a first longitudinal [i.e., this direction is not quantified or otherwise defined by the claim, so the direction of the torsion beams are interpreted as longitudinal) side of the mirror device (310 – mirror) and a second torsional beam (330B – torsion beam) extending outward from a second longitudinal (i.e., coaxial with torsion beam 330A)  side of the mirror device (310 – mirror), wherein a torsional force applied to the torsional beam structure causes the mirror device to rotate about a longitudinal axis (para. 34 – form an oscillation axis); and 
a pair of actuator wings (350A-B – driving beams, 351A-B –driving sources) positioned on opposite sides of the mirror device (350A, 351A to the right; 350B, 351B to the left of mirror 310) and coupled to the torsional beam structure (e.g., via connecting beams 340A-B), wherein each actuator wing from the pair of actuator wings (as defined by the following limitations) comprises (i.e., open language for the actuator wings): a first actuator (351A – driving source; piezo-electric, see para. 36) positioned on a first side of the torsional beam structure (i.e., to the right as depicted) and coupled to the torsional beam structure via a lever device (driving beams 350A, connecting beam 340B), the first actuator having a shape that, when the first actuator is activated, causes a torsional force to be applied to the first actuator about the longitudinal axis that transfers to the torsional beam structure via the lever device (para. 37 – mirror can be oscillated); and a second actuator (351A – driving source; piezo-electric, see para. 36) positioned on a second side of the torsional beam structure (i.e., to the left as depicted) and coupled to the torsional beam structure via the lever device (driving beams 350B, connecting beam 340A), the second actuator having a similar shape as the first actuator (Fig. 2 – note substantially symmetrical structure).
Further regarding independent claim 14, the reference further discloses coupled to the torsional beam via a first portion of a two-stage lever device, the first portion of the two- stage lever device comprising a stiff stage (350A, 350B – driving beams) and a compliance stage (340A, 340B – connecting beams). 

Regarding claim 2, the reference further discloses The non-resonant MEMS scanning device of claim 1, wherein the first actuator comprises a first piezoelectric actuator and the second actuator comprises a second piezoelectric actuator (para. 36 – piezo-electric).
Regarding claim 3, the reference further discloses The non-resonant MEMS scanning device of claim 2, wherein each piezoelectric actuator from the first piezoelectric actuator and the second piezoelectric actuator comprises a silicon substrate having a thin film piezoelectric material deposited thereon (para. 36 – PZT film).
Regarding claims 4 and 18, the reference further discloses The non-resonant MEMS scanning device of claim 1, wherein the shape of the first actuator comprises one or more of a circular shape (in the alternative), parabolic shape (in the alternative), arcuate shape (note arced shape around mimicking the mirror 310), curved shape (note curved shape around mimicking the mirror 310), or a polygonal shape that (in the alternative), when the first actuator is activated, causes the torsional force to be applied to the first actuator about the longitudinal axis (350A-B, 351A-B – driving beams, driving source).
Regarding claim 5, the reference further discloses The non-resonant MEMS scanning device of claim 1, wherein each actuator wing from the pair of actuator wings further comprises an anchor structure positioned between the first actuator and the second actuator and coupled to the mirror device via the torsional beam structure (i.e., note “T” structure between sensors 391-392 and 393, 394).
Regarding claims 6 and 19, the reference further discloses The non-resonant MEMS scanning device of claim 5, further comprising a sensing element on at least one anchor structure of the pair of actuator wings configured to detect a measure of rotation of the mirror device based on torsional force applied to the torsional beam structure (e.g., detection via sensors 391).
Regarding claims 7 and 20, the reference further discloses 7. The non-resonant MEMS scanning device of claim 6, wherein the sensing element comprises a piezoelectric material (e.g., para. 36 - PZT film) configured to detect the measure of rotation based on a detected electric potential generated from the torsional force applied to the torsional beam structure (Fig. 2, Abstr – oscillation with interconnect to displacement sensor and drive interconnect through circuit).
Regarding claim 8, the reference further discloses 8. The non-resonant MEMS scanning device of claim 6, wherein the sensing element comprises a piezoresistive material configured to detect the measure of rotation based on a detected change in electrical resistivity from the torsional force applied to the torsional beam structure (Fig. 2, Abstr – oscillation with interconnect to displacement sensor and drive interconnect through circuit).
Regarding claim 9, the reference further discloses 9. The non-resonant MEMS scanning device of claim 1, wherein the lever device comprises: a first portion of the lever device for coupling the first actuator to the torsional beam; and a second portion of the lever device for coupling the second actuator to the torsional beam, wherein the second portion of the lever device has a symmetrical shape to the first portion of the lever device about the longitudinal axis (note “T” shape on both sides of the mirror 310).
Regarding claims 10 and 15, the reference further discloses 10. The non-resonant MEMS scanning device of claim 9, wherein each portion of the lever device from the first portion and the second portion comprises: a stiff stage that provides structural support for translating the torsional force from a corresponding actuator to the torsional beam structure (315A-b – driving beams); and a compliance stage that flexes in response to torsional force applied to the torsional beam structure from the first actuator or the second actuator (340A-B – connecting beams).
Regarding claim 11, the reference further discloses 11. The non-resonant MEMS scanning device of claim 1, wherein the mirror device is configured to rotate about the longitudinal axis by rotating back and forth between maximum rotational displacement angles (Fig. 2, Abstr – oscillation with interconnect to displacement sensor).
Regarding claim 13, the reference further discloses 13. The non-resonant MEMS scanning device of claim 1, each actuator wing of the pair of actuator wings is configured to be activated by applying an alternating voltage signal to the first actuator and the second actuator (Fig. 2; Abstr – circuit).
Regarding claim 16, the reference further discloses 16. The actuator wing assembly of claim 14, wherein the first portion of the lever device comprises a zig-zag structure of support members positioned between the first actuator and the torsional beam (note corners and/or return structures in the vicinity of 340A, B; as well as full drive 350-371); and wherein the second portion of the lever device comprises a symmetrical zig-zag structure of support members positioned between the second actuator and the torsional beam (note corners and/or return structures in the vicinity of 340A, B; as well as full drive 350-371).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada.
Regarding claim 12, Yamada does not explicitly further disclose the maximum rotational displacement angles exceed a rotational displacement of the first actuator when activated. 
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that a screen/display is not always square, but rectangular and to display on the full screen, the mirror must scan more one direction than the other.
As for the nature of the extent of the scanning directions of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the pixel electrodes may be activated simultaneously or at different times.  And these three, finite options (X-width is more than Y, Y-width is more than X, or X and Y scan widths are the same) could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  Yamada does not recite which of the above it uses.  
Further, to achieve full screen/full frame and thus improved user experience for displays would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since the flexibilities and orientations of these scanner assemblies are widely used for diverse technologies as printing, displays, and airbag sensors; this breadth gives an ordinarily skilled artisan the expectation of successful adjustment via limited experimentation to optimize user experience. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing the scanning orientation ratio of X and Y directions to another of the finite options to fit the specific overall device’s optimum user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200209617, US-20190265462, US-20130229698, US-20120162739, US-20070146858.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872